Citation Nr: 0800637	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  04-41 814A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether the Regional Office (RO) committed clear and 
unmistakable error (CUE) in December 1967 and February 1995 
rating determinations.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from September 1964 to August 
1967 and from September 1967 to September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating determination of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The veteran appeared at a hearing before a decision review 
officer at the RO in March 2005.  

In a July 1999 rating determination the RO granted service 
connection for right ear hearing loss and assigned a 
noncompensable disability evaluation.  The RO also granted 
service connection for tinnitus and assigned a noncompensable 
disability evaluation.  The RO further granted service 
connection for a left ankle disability and assigned a 
noncompensable disability evaluation.  The RO denied service 
connection for a left knee disorder on a new and material 
basis and also denied service connection for a 
gastrointestinal disorder as well as the assignment of a 10 
percent disability evaluation as a result of multiple 
noncompensable disability evaluations.  

In June 2000, the veteran filed a document in which he 
requested review of all prior decisions, including the July 
1999 rating determination, based upon CUE.  In the latter 
part of the document, the veteran indicated that in the 
alternative this was to be accepted as a notice of 
disagreement with the recent rating determination.  

In an April 2001 rating determination, the RO increased the 
disability evaluations for the veteran's left ankle disorder 
and tinnitus from noncompensable to 10 percent disabling and 
assigned effective dates of June 22, 2000, the date of 
receipt of the June 2000 document.  The RO also continued the 
noncompensable disability evaluation for right ear hearing 
loss.  The RO also continued the noncompensable disability 
evaluations for a dog bite scar of the wrist and burn scars 
of the right hand and forearm.  It further denied service 
connection for chondromalacia patella of the left knee on a 
new and material basis and denied service connection for 
colon cancer.  The RO also denied entitlement to nonservice 
connected pension benefits.  The veteran filed a notice of 
disagreement with this decision in July 2001.  

In June 2002, the RO issued a statement of the case on all 
the issues addressed in the July 1999 and April 2001 rating 
determinations, including the gastrointestinal issue, with 
the exception of the multiple noncompensable disabilities 
warranting a 10 percent disability evaluation.  As no 
substantive appeal was received in relation to the June 2002 
statement of the case, and the issues considered in the 
statement of the case have not been certified as being on 
appeal, they will not be further addressed.  

The issue of service connection for PTSD is remanded to the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The veteran was notified of the December 1967 and 
February 1995 rating determinations at his last known address 
on December 21, 1967, and February 7, 1995, and such 
notification contained a comprehensive explanation of his 
appellate rights.

2.  The December 1967 and February 1995 rating determinations 
contained no outcome determinative errors.


CONCLUSION OF LAW

The December 1967 and February 1995 rating decisions do not 
contain CUE.  38 C.F.R. § 3.105(c) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) is 
inapplicable to CUE claims.  Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc).  As such there is no further 
evidence to be developed and no additional actions required 
to comply with the VCAA.

CUE

The veteran initially raised claims of CUE in numerous rating 
determinations and the RO addressed the individual claims 
raised by the veteran in the statement of the case issued in 
December 2004.  However, in his March 2005 substantive 
appeal, the veteran specifically limited his appeal to the 
December 1967 and February 1995 rating determinations on the 
basis that he had not received proper notice of these 
determinations and the RO has not specifically certified 
appeals with regard to other rating decisions.  The veteran's 
hearing testimony also appears to focus on the notice 
questions with regard to the 1967 and 1995 rating decisions.  
As such, the Board has limited consideration of CUE to the 
December 1967 and February 1995 rating determinations.  

Previous determinations that are final and binding, including 
decisions of service connection and other matters will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior rating decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).


The United States Court of Appeals for the Federal Circuit 
has held that in order to be CUE, the error must be of a type 
that is outcome determinative.  Glover v. West, 185 F.3d 1328 
(Fed. Cir. 1999).

As an initial step a claimant asserting clear and 
unmistakable error must specify the error.  It is not enough 
to merely assert that there was clear and unmistakable error, 
to make broad-brush allegations of such error, or to assert 
that the evidence was improperly weighed and evaluated.  
Rather, the claim must be raised with some degree of 
specificity.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
In this case the veteran has merely made a general assertion 
that there was error, without specifying the error.  In the 
absence of any specificity, he has not reasonably raised a 
valid claim of CUE and there is no obligation on the part of 
the Board to adjudicate such a claim.  Id at 45.

Under the applicable criteria at the time of the previous 
rating decision (and substantially the same as under present 
law) service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.

The veteran maintains that the RO committed CUE in its 
December 1967 and February 1995 rating determinations by not 
having informed him of these decisions due to the rating 
determinations having been sent to the improper address.  

A review of the record reveals that the December 1967 rating 
determination, which granted service connection for scars on 
the left and right wrists and assigned noncompensable 
disability ratings and denied service connection for a 
laceration of the legs and a wound over the right eye, was 
sent to the veteran's then current address of record.  The 
claims folder does not reveal any evidence that the letter 
was returned as undeliverable.  While the Board notes that 
the veteran had reenlisted by the time the notice was sent, 
the RO had no way of knowing that the veteran had reenlisted 
as the veteran did not provide a new address.  

With regard to the February 1995 rating determination that 
denied service connection for an intestinal condition and a 
left knee condition, the Board notes that the letter 
informing him of this decision was sent to the veteran at his 
last known address at that time and was not returned as 
undeliverable.  

As to the veteran's assertion that he did not receive notice 
of his appellate rights, there is a presumption of regularity 
under which it is presumed that government officials "have 
properly discharged their official duties."  United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need 
only mail notice to the last address of record for the 
presumption to attach).  This presumption of regularity in 
the administrative process may be rebutted by "clear evidence 
to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 
(1999).

The veteran's mere assertion that he didn't receive his 
appellate rights is not sufficient to rebut the presumption 
of regularity in the administrative process.  The record 
shows that an appropriate notification letter was sent to the 
veteran at his last known address of record.  The letters 
were not returned by the U.S. Postal Service.  Thus, the 
Board is satisfied that the veteran was properly and promptly 
notified of the dispositions with respect to the December 
1967 and February 1995 rating decisions.

Even if it were shown that the veteran did not receive proper 
notice, that failure could not be CUE.  In Hauck v. Brown, 6 
Vet. App. 518 (1994) (per curiam order), the Court held that 
where an appellant "never received notification of any 
denial . . ., the one-year period within which to file an 
NOD, which commences with 'the date of mailing of notice of 
the result of initial review or determination,' did not begin 
to run." Hauck, 6 Vet. App. at 519. See 38 U.S.C. § 
7105(b)(1); Rowell v. Principi, 4 Vet. App. 9, 15 (1993); cf. 
Ashley v. Derwinski, 2 Vet.App. 307, 311 (1992) (since BVA 
did not mail decision in accordance with the provisions of 38 
U.S.C. §7104(e), the 120-day period within which to appeal to 
this Court did not commence to run); see also Kuo v. 
Derwinski, 2 Vet. App. 662 (1992) (where an appellant and his 
representative had not properly been furnished with an SOC in 
accordance with 38 U.S.C. § 7105 and the corresponding VA 
regulations, the period in which to appeal the adjudicative 
determination in question never commenced to run, and that 
the determination was, therefore, not final), vacated on 
other grounds, No. 91-1053 (1993)(per curiam order) 
(unpublished). Thus, where VA has failed to procedurally 
comply with statutorily mandated requirements, a claim does 
not become final.

CUE cannot be found unless the decision is final.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105; see Best 
v. Brown, 10 Vet. App. 322, 325 (1997) (appellant cannot 
raise CUE with respect to RO decision that is not final).


ORDER

The claim of CUE in December 1967 and February 1995 rating 
determinations is denied.


REMAND

The claims folder contains a September 2000 Social Security 
Administration (SSA) decision that granted benefits to the 
veteran on the basis of PTSD.  The decision makes reference 
to a number of evaluations that are not contained in the 
claims folder.  VA has a duty to obtain SSA decisions as well 
as the medical records underlying those decisions.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

The provisions of 38 C.F.R. § 3.304(f) require that in the 
case of a claim for service connection for PTSD based on 
personal assault, VA provide the veteran with certain notice 
prior to denying the claim.  Patton v. West, 12 Vet. App. 
272, 280 (1999).  Although the veteran was provided with the 
provisions of 38 C.F.R. § 3.304(f) in a statement of the 
case, as this claim must be remanded for other reasons, there 
is an opportunity to provide the required notice fully in 
accordance with the regulation.

Accordingly, this matter is remanded for the following:

1.  Contact SSA and request all medical 
records associated with the veteran's 
claim for SSA benefits awarded on 
September 2000. 

2.  The veteran should be asked to 
provide as much additional detail as 
possible regarding his reported sexual 
assault in service.  He should also be 
asked to submit alternative sources of 
information to verify the claimed 
assault.  He should be informed that 
these alternative sources could include, 
but are not limited to, private medical 
records; reports from crisis intervention 
centers; testimonials from family 
members, roommates, fellow service 
members, or clergy; and copies of any 
personal diaries or journals.  Then with 
any necessary authorization from him, 
attempt to obtain copies of all treatment 
records identified by him which have not 
been previously secured.  Any records 
received should be associated with the 
claims folder.

3.  After completion of the above, 
readjudicate the claim on appeal.  If the 
claim is not fully granted, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


